Citation Nr: 9915337	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-13 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES


1.  Whether a timely appeal has been perfected from a rating 
decision which reduced the evaluation for a right knee 
disability from 20 percent to 10 percent.

2.  Entitlement to a compensable disability rating for 
service-connected fracture of the right angle of the 
mandible.

3.  Entitlement to service connection for a right ankle 
disorder. 

4.  Entitlement to service connection for stress.

5.  Entitlement to service connection for drug and alcohol 
abuse.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1974 to August 1975.

The issues addressed on the merits in this decision arose 
from adverse decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, dated in 
August 1992, and July 1994.  The decision dated in August 
1992 denied the veteran's claim of entitlement to an 
increased rating for his service-connected right knee 
disorder.  The July 1994 decision denied, in addition, 
entitlement to a compensable rating for the residuals of the 
right mandible fracture, service connection a right ankle 
disorder, and secondary service connection for stress, and 
drug and alcohol dependence.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The veteran has asserted that he re-damaged his left knee 
because of favoring his service-connected right knee.  
Construed liberally, this is a claim of secondary service 
connection for his left knee disorder.  Because the issue has 
not been adjudicated or developed by the RO, it is referred 
back for appropriate action.  See 38 C.F.R. § 3.155(a) 
(1992); Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).

The veteran was scheduled for a Board hearing at the local RO 
in March 1998.  The veteran was duly notified but failed to 
report for that hearing.  The veteran's claim will be 
considered based on the evidence currently on the record as 
provided in 38 C.F.R. § 20.702(d) (1998).

Review of the veteran's claims folder suggests that the 
veteran's substantive appeal, as to the issue of the 
propriety of a rating reduction for his right knee disability 
may not have been filed in a timely manner.  This issue will 
be considered in the Remand portion of the decision.  The 
issue of entitlement to an evaluation in excess of 10 percent 
for the veteran's right knee disability is inextricably 
intertwined with a decision as to the propriety of the rating 
reduction.



FINDINGS OF FACT

1.  The veteran's service-connected fracture of the right 
angle of the mandible is currently asymptomatic and produces 
no disability except for periods of pain occurring 
approximately once per year for several days.

2.  The veteran has not presented competent medical evidence 
of a current right ankle disorder.

3.  The veteran has not presented competent medical evidence 
of a nexus between current stress and service or a service 
connected disease or disability.

5.  The veteran's drug and alcohol abuse is the result of the 
veteran's willful misconduct.

6.  The veteran has not presented competent medical evidence 
of a nexus between current drug and alcohol dependence and 
service or of a nexus between current alcohol and drug abuse 
and a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-
connected residuals of a fracture of the right angle of the 
mandible have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.20, 4.40, 4.45, DC 9904, 9905 
(1998).

2.  The claims of entitlement to service connection for a 
right ankle disorder, and stress, are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The claims of service connection for drug and alcohol 
abuse is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming entitlement to an increased rating 
for his service-connected fractured right angle of the 
mandible and secondary service connection for stress, alcohol 
dependence, drug dependence, and a right ankle disorder.  The 
evidence pertinent to these claims is set forth below.

Evidence

Review of the veteran's service medical records is negative 
for relevant complaints, treatment, or findings referable to 
a right ankle disability, stress, or drug or alcohol abuse.  
The veteran was noted to have been hit in the face and 
suffered a fractured right angle of the mandible.

On VA orthopedic and general medical examinations in December 
1977, the veteran was noted to have been in a motorcycle 
accident in June 1976 where in he sustained torn internal 
ligaments of the left knee, a shattered left femur, and a 
fractured left hip.  There were no findings referable to a 
right ankle disability.

The veteran was hospitalized from October 1987 to November 
1987.  He was noted to have a ten-year history of drinking 
and cocaine use.  He had been treated for depression since 
November 1986.  The diagnosis on discharge was mixed 
substance abuse.

On VA outpatient treatment in December 1988, the veteran 
complained that he had experienced right knee pain for the 
previous two weeks.  He reported that he took cocaine for 
pain.  There were no findings referable to a right ankle 
disability.  

In March 1989 the veteran was again examined by VA.  There 
were no findings referable to a right ankle disability.

A VA psychiatric examination was performed in March 1989.  
The diagnosis was polysubstance abuse in a man with an 
addictive personality.  The examiner noted that the veteran 
had a "restless quality....  Namely, he [was] one to move on 
to something else whenever it started to hurt."  The manner 
in which the veteran avoided pain and turned to various 
psychoactive substances was said to be amply described in his 
history. 

The veteran's right knee was operated on in March 1989.  The 
veteran's range of motion was noted to be zero to 130.  An X-
ray examination had revealed a loose body in the knee.  The 
veteran underwent a surgical anterior cruciate ligament (ACL) 
reconstruction and removal of the loose body.

A treatment record in September 1989 noted the veteran was 
pleased with the result of the March 1989 reconstruction.  
His knee felt strong and tight.  He no longer experienced 
pain, there was no swelling, and there was good mobility.  
There was good alignment and a slight (5-degree) flexion 
contracture.  The veteran had full flexion and there was very 
little patello femoral crepitus.

The veteran was next examined by VA in January 1990.  The 
findings pertained principally to the right knee disability.  
The diagnoses included a fracture of the right angle of the 
mandible; essentially no significant residual noted at 
present.

In January 1991 treatment records note the veteran's right 
knee was stable, with 1+ Lachman's, negative pivot.

In May 1991 the veteran complained of jaw pain when eating 
and talking.  His jaw popped out and caused pain.  There had 
been an increase in discomfort for the previous three months.  
The veteran's teeth were within normal limits.  The right TMJ 
(temporomandibular joint) had palpable clicking with movement 
and was tender just anterior to the right TMJ.

The veteran was again examined in October 1991, the veteran 
was noted to have a history of drug and alcohol use, and to 
avoid using pain medication.

In January 1992 the veteran's right knee was noted to be 
stable.  It popped with flexion and extension.  No fluid was 
felt.

In September 1992 the veteran complained of involuntary jaw 
movements.

Treatment notes from the VA domiciliary where the veteran was 
admitted for an alcohol detoxification program date from 
January 1992 to May 1994.  A physical examination was 
performed in October 1993.  No complaints relative to the jaw 
or right lower extremity were noted.  Complaints of pain in 
the left lower extremity were recorded.  Examination of the 
extremities was grossly normal except for surgical scars.  
The veteran stated that he had no limp despite his leg 
problems.  The impressions were cocaine dependence, alcohol 
dependence, postoperative splenectomy, and multiple traumas 
to the extremities with few residuals.  It was noted that the 
veteran would certainly need job retraining if his orthopedic 
complaints were as disabling as he reported.

A psychology assessment was performed in December 1993.  The 
diagnoses were alcohol and drug dependence and a personality 
disorder, NOS.  The veteran reported having bad knees as well 
as bursitis, arthritis or tendonitis of several of his joints 
and back pain, most of these had apparently been due to 
sports accidents and motor vehicle accidents.  The veteran 
reviewed his personal history.  The veteran was noted to have 
difficulty walking when entering and leaving the office.  

The report of a February 1994 VA orthopedic evaluation 
contains no findings referable to the disabilities at issue.

On examination, the examiner commented that the veteran's 
knee pain was probably significantly increased by chronic 
tension and/or depression.  

The veteran underwent a dental examination in March 1994.  
The veteran stated that two or three times per year, near his 
ear got tender and he had to eat softer food.  This usually 
lasted up to one week.  The veteran also stated that he 
occasionally got ear infections and the glands in his neck 
got tender.  There was no loss of substance, no scarring, no 
deformity, no paresthesia, no limitation of motion, no 
abnormalities of speech, nor any dysfunction.  The veteran 
had full dentition.  X-ray examination revealed a normal 
appearing mandible with no evidence of malunion.  There was 
no tenderness in the TMJs.  Masticatory function appeared 
adequate.  The examiner could see no residual problems as a 
result of the mandibular fracture experienced while in the 
military.

The veteran was afforded a psychiatric evaluation in March 
1994.  He was noted to have been residing in a VA domiciliary 
for the previous six months.  The veteran reported a long 
history of alcohol and substance use and abuse.  He had a 
history of cocaine and opiate dependency.  He reported that 
he was currently abstinent from all substances.

He reported that he had started using drugs at nine years of 
age.  His mother had been a nurse and had given him codeine 
to calm him down.  He also started using alcohol about the 
same time, and would drink his parent's alcohol.  The veteran 
was noted to have learned to look for the effect of alcohol 
and drugs very early in life.  This habit had continued into 
his adulthood.  He was noted to have been through fifteen 
treatment centers over the year, most to no avail, although 
he was currently abstinent.

The veteran did not describe any sense of morbid mood, nor 
did he describe any primary anxiety disorder.  His sleep was 
interrupted by pain due to orthopedic problems.  The veteran 
stated that the previous night he dreamt he had murdered the 
examiner, thinking he was an orthopedic examiner because his 
disability had been denied.  The veteran was noted to be in 
some physical pain and walked with a limp.  He was a bit 
overly dramatic in his presentation.  The examiner noted that 
it was easy to see how the veteran "was a used car 
salesman."  The veteran "could turn the tears on and off" 
when talking about how the pain had disrupted his life and he 
felt bad that he could not do the type of work he had done in 
the past.  His thoughts were clear and non-tangential.  The 
rate, rhythm, and tone of his speech was normal.  His mood 
was basically neutral.  His emotional presentation varied 
depending upon the mood he wanted to project, but there was 
no morbid sense of mood.  There was no morbid sense of self 
worth and no sense of hopelessness.  No delusions and no 
hallucinations were evident.

The examiner's assessment was that the veteran had a long 
history of alcohol and substance use that according to the 
veteran went back to his pre-teenage years and certainly 
antedated any problem he had with his knees.  His general 
style of presentation and history suggested antisocial 
personality traits, but there was insufficient information to 
state that he had a personality disorder.  The diagnosis was 
alcohol dependence and polysubstance use, dependence, and 
abuse, in remission.

In April 1994 an employment counselor noted that the veteran 
was 10 percent service-connected for his right knee.  He also 
had multiple other injuries caused by sports activity and two 
motor vehicle accidents.  In addition to the physical injury, 
the veteran's employability was compromised by long term 
polysubstance addiction.

A social worker noted in April 1994 that the veteran had been 
found ineligible for Chapter 31 benefits.  The veteran 
reported his sleep had been disturbed, which he attributed to 
his stress level.

His other problems were said not to be pertinent to his case.  
He asserted that a February 1994 "ortho" report noted 
chronic degenerative arthritis, disabled permanently until 
retraining.  He claimed that he had to drop out of school 
last time because of pain issues with his knee.  He was on 
crutches walking hills to get to class.  His drug and alcohol 
problems resulted and he was unable to maintain employment.

The veteran submitted a statement in September 1994 in 
support of his appeal.  The veteran reported that he was 
totally disabled.  He reported that he had swelling 
periodically.  He noted that he pushed his knees past the 
limit during the evaluation trying to be as honest as 
possible.  He also disagreed with the decision regarding 
drug, alcohol, and stress.  He asserted that he used drugs 
and alcohol as a result of pain.  Not working and not having 
a job caused stress along with pain.  That disability had 
severely affected his social life also.  In November 1993, as 
a result of the pain in his right knee, he favored it at work 
and re-damaged his left knee.  He had to quit work in January 
1994.  As a result, he had hip, back, and joint problems.  
The pain and inability to function and work caused stress, 
which caused his joints and shoulders to flare up in pain, 
which was chronic.  He also noted that he knee popped out of 
joint at times.  He reported that his jaw did cause pain at 
times.  He had seen VA doctors about his ankle and noted that 
their failure to put it in the reports did not reflect their 
concern.  He reported that he was removed from his job in the 
mailroom because he limped too much and they were concerned 
about liability.  He had evidence of scarring on the right 
knee due to surgery.  He could not sleep some nights due to 
pain.  He used ice, a TENS unit, and crutches when needed for 
pain instead of drugs.  He reported that he had been advised 
to consider new knee joints.

The veteran was examined in December 1994 by the same 
orthopedic that wrote the February 1994 reports.  The 
examiner noted that after the military the veteran worked as 
a machinist.  He tolerated it with some knee symptoms.  He 
had had bothersome symptoms.  His treatment consisted of 
being very careful of his activities, using ice for pain 
relief, using TNS, and using aspirin.  He had been an 
inpatient at the domiciliary for 14 months.  His present 
comfort level allowed operating a car for about two hours, 
associated with increasing low-back pain.  Walking was 
limited to about one mile by knee pain and other lower 
extremity symptoms.  The veteran's present orthopedic 
symptoms consisted of: headaches; pain in the neck and both 
trapezius muscles; pain at the shoulder, upper arm and elbow 
on the right; pain and numbness in the forearm, wrist and 
hand bilaterally; low back had chronic bothersome pain; pain 
in the left buttock and left groin; some pain in the left 
thigh; both knees had chronic bothersome pain; both knees had 
some collapsing and locking symptoms; pain at the right lower 
leg and ankle; numbness of both lower legs; sleeping was 
poor; chronic bothersome symptoms of both tension and 
depression.

The veteran's most bothersome symptoms in the prior three 
months had been bilateral knee pain.  Muscle condition was 
average for the veteran's age.  His cooperation was noted to 
be good.  There was some limping with both legs and he 
attributed that to his back, hip, and knees.  There were many 
groaning sounds through the entire visit.  These seemed to 
represent transient episodes of pain.  These groans occurred 
during the entire history taking as well as during the 
examination.

Toe and heel walking was okay.  He could flex forward and 
reach to his feet.  Reflexes were normal at the knees.  
Extensor muscles were normal at the lower legs and feet.  
Sensation was decreased laterally at the left lower leg.  
Calf circumference was equal.  The veteran's back, hips, 
shoulders, and spine were examined in detail.  Range of 
motion on the right knee was zero to 130 degrees.  Range of 
motion on the left was zero to 110 degrees.  There were 
complaints of pain with movements of both knees and the 
veteran was advised not to hurt himself excessively.  There 
was no increase in joint fluid at either knee.  Patellar pain 
and crepitation were moderate at both knees.  Joint lines 
were tender at the left knee.  Ligaments were normal.  ACL 
function was normal bilaterally.

The examiner noted that both of the veteran's knees had a 
history of multiple surgeries that included ligament repair.  
Scars were all well healed.  Ligament stability was normal.  
The joints had progressed to some arthritis.  Continuing pain 
and loss of motion at both knees was diagnosed as chronic 
synovitis plus moderate degenerative arthritis.  The examiner 
noted that the veteran's orthopedic symptoms were probably 
severely increased by chronic tension and/or depression.  A 
psychiatric consultation would be necessary if more 
information was needed.

The veteran was also afforded a general medical examination 
in December 1994.  No pertinent abnormalities were noted 
except limitation of motion (flexion) of the knees.

The veteran was finally afforded a neurological examination 
in December 1994.  The examiner reviewed the veteran's prior 
history of injuries.  The veteran noted that the previous 
day's orthopedic examination had been hard on him, and that 
he hurt that day.  The veteran was noted to display prominent 
pain behavior throughout the examination.  The veteran was 
able to stand on one foot unsupported and could walk on heels 
and toes without difficulty.  Tandem walk was astasic-abasic 
[sic], but "covertly observed gait was normal, and, in fact, 
somewhat bouncy as he left the examination."  The veteran 
refused hopping because of pain.  There was no atrophy in the 
motor system, but attempts at testing strength resulted in 
jerky, give-away weakness.  The impression was of chronic 
pain behavior in a person with evidence of personality 
disorder, with substance abuse in the past, and multiple 
surgeries of the knees.  The examiner noted that the 
veteran's subjective complaints far outweighed any objective 
findings.  He did appear employable in jobs requiring only 
light physical activity, but his motivation to be employed 
was clearly questionable.

The veteran appeared for a hearing before the RO in June 
1995.  He reported that his right knee had gotten worse over 
the years.  First he had pain and aching.  Then the knee 
would swell and then when swelled, it started getting sloppy 
and popping out of joint and then it just tears and gets 
worse.  He also reported that he had arthritis in the knee 
that was just going to get worse.  Some days he could not 
walk without the knee bothering him.  On a good day the 
veteran could walk two miles.  He reported that half the time 
the knee was good, the other half it was totally useless.  It 
just depended upon what conditions he was working around.

He reported that if his knee started hurting too much he 
would lose his job and then start drinking and taking drugs 
again.  If he was washing dishes then the slippery floors 
were hard on his knees.  If he was pumping gas then running 
back and forth put a lot of stress on them.  He could no 
longer do maintenance work.  He reported that he had lost 
every angle that he had to work.  He just could not hold a 
job.

He asserted that whenever he underwent surgery or was 
stressed, he would begin drinking and that his drinking would 
lead to drug use.

The veteran reported that his jaw was painful perhaps a 
couple of days per year.  On those occasions his jaw would 
"pop," and then for several days it would be painful, and 
affect his chewing ability.

The veteran reported that he injured his right ankle at the 
same time he injured his right knee during service.  He 
asserted that he had just concentrated on the knee surgery 
and did not really remember much about the ankle.  He noted 
that his ankle bothered him during the winter and he was 
beginning to get arthritis in it.  When he walked sometimes 
it started a swelling in his leg, especially if he twisted 
it.

The veteran felt that his stress and dependence on alcohol 
and drugs was secondary to his service-connected right knee 
disorder.  He stated that when he had surgery on his knee he 
would be prescribed drugs for pain.  These drugs would affect 
his neurotransmitters, such as endorphins, and start the 
addiction process again.  His stress was caused by the cycle 
of difficulties with jobs and not having any money.  He 
reported that he had had over 30 surgeries and had been 
pumping morphine, codeine, Tylox, and other drugs since he 
was nine years old.  He had been to twenty treatment centers. 

Increased Rating

Upon review of the record, the Board concludes that the 
veteran's claim for a compensable disability rating for his 
mandible disorder is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a) (West 1991); see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In order to present a well-grounded 
claim for an increased rating of a service connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  Proscelle, 2 Vet. App. at 631, 
632; see also Jones v. Brown, 7 Vet. App. 134 (1994).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole-recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The Board notes that the disability is rated pursuant to 
38 C.F.R. § 4.150 Diagnostic Code (DC) 9904 (1998) for 
malunion of the mandible.  He could also be rated pursuant to 
DC 9905 for limitation of motion of temporomandibular 
articulation.

Under the provisions of DC 9904, a noncompensable evaluation 
is provided for slight malunion of the mandible.  A 10 
percent evaluation is provided for moderate displacement.  A 
20 percent evaluation is provided where there is severe 
displacement.

The provisions of DC 9905 provide for a 10 percent rating 
where the range of lateral excursion of the temporomandibular 
articulation is limited to between 0 and 4 mm, or the inter-
incisal range of motion is limited to between 31 and 40 mm.  
A 20 percent evaluation is provided where the inter-incisal 
range is limited to between 21 and 30 mm.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain on use or due to flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Diagnostic 
Code applicable to this case, Diagnostic Code 9904, is a code 
that considers range of motion and other factors.  A rating 
must be coordinated with the impairment of function.  38 
C.F.R. § 4.21.  Accordingly, the Board finds that the Court's 
decision in DeLuca is applicable to the case at hand. See 
also Johnson v. Brown, 9 Vet. App. 7 (1996). 

Review of the objective medical evidence reveals little 
current evidence of any disability in the veteran's mandible.  
At the dental examination in March 1994, the veteran was 
found to have no limitation of motion or deformity of the 
mandible.  There are no other records during the course of 
this appeal showing limitation of motion or deformity.  
Therefore, the veteran would not be entitled to a compensable 
evaluation under the provisions of DC 9904 or 9905.

On the March 1994 examination the veteran stated that two or 
three times per year, he would experience periods of jaw 
pain.  The examiner conducting the March 1994 examination 
could see no residual problems as a result of the service 
connected mandibular fracture.

On several other occasions the veteran has asserted that his 
jaw does cause pain at times.  During the RO hearing in June 
1995, the veteran stated that his jaw was painful 
approximately two or three days per year.  

Although the veteran has reported some subjective complaints 
that could be viewed as flare-ups in symptomatology, i.e. 
pain, in his jaw, there is little objective evidence of any 
disability associated with the service-connected injury.  
There is no objective evidence of functional impairment 
including pain.

Medical professionals have consistently found that the 
veteran has little if any residual disability attributable to 
his service connected mandible injury.  The Board does not 
find impairment of function equating to moderate displacement 
of the mandible as in DC 9904 or the limitation of motion 
requisite for a compensable rating under DC 9905.  The 
limitation of function produced by pain and flare-ups is 
infrequent and minimal.


Service Connection

Under 38 U.S.C. § 5107(a) (West 1991), the veteran has the 
burden of submitting evidence sufficient to justify a belief 
that his claims of entitlement to service connection are well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
A well-grounded claim is a plausible claim, meaning it 
appears to be meritorious.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1991).  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);

The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. 

Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  See Savage v. Gober,  
at 495. 

Right Ankle

In order for the claim for service connection to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Review of the medical 
evidence does not reveal a competent medical diagnosis of a 
disability of the right ankle.  The only mention of any 
disorder or disability of the veteran's right ankle in the 
medical record was during the December 1994 VA examination.  
The examiner noted the veteran's complaints of pain in the 
right lower leg and ankle.  However, he neither recorded 
objective findings of any abnormality of the veteran's right 
ankle nor diagnosed any disorder relating to that ankle.

The veteran has contended that he injured his right ankle at 
the same time he injured his right knee in service.  He has 
testified that his right ankle disability is currently 
manifested by arthritis, pain, and occasional swelling.

The Court has held that, where a question is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including the veteran's 
solitary testimony, may constitute sufficient evidence to 
establish a well grounded claim; however, if the 
determinative issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well-grounded.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The veteran is competent to offer 
testimony that he has pain in his ankle.  However, he is not 
competent to diagnose that pain or relate it to a particular 
source.

No underlying disability of the veteran's right ankle has 
been identified.  There is no objective evidence of a current 
disability where medical reports show only complaints of pain 
without a report of underlying pathology.  Evans v. West, 12 
Vet. App. 22 (1998).

Stress

There is arguably current evidence of stress.  The VA 
examiner conducting the veteran's examinations in February 
and December 1994, reported the presence of stress and 
depression.  However, there is no competent evidence of a 
nexus between current stress and service or between current 
stress and a service connected disability.

The veteran asserts that his service-connected right knee 
disorder and its impact upon his ability to lead a normal 
lifestyle produces stress.  Review of VA mental disorder 
examinations fails to support his assertion.  The examiner 
conducting the 1994 examinations expressed a point of view 
opposite to that of the veteran's contentions.  While the 
veteran asserts that the service-connected disability causes 
or aggravates the non-service connected stress.  The examiner 
suggested that the veteran's stress aggravated the symptoms 
of the service connected right knee disability.  The pain 
associated with the veteran's various orthopedic disabilities 
was noted to probably be severely increased by chronic 
tension or depression.  There is no other competent evidence 
of the necessary nexus.  Accordingly, the veteran's claim is 
not well grounded and must be denied.

Drug and Alcohol Dependence

Willful misconduct

The Board notes that no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs.  38 
U.S.C.A. § 1110, 1131. §  8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub L. No. 101-508, § 8052, 104 
Stat. 1388, 1388-351.  The payment of compensation is 
prohibited whether the claim is based on direct service 
connection or, under 38 C.F.R. § 3.310(a), on secondary 
service connection.  Barela v. West, 11 Vet. App. 280 (1998); 
38 C.F.R. § 3.1(n), 3.301 (1998); see VAOPGPREC 2-97 (1997).  
Moreover,

The Court has held that while the payment of compensation for 
drug or alcohol abuse is precluded under the provisions of 38 
U.S.C.A. §§ 1110, 11131; service connection is not prohibited 
under those provisions.  Barela.  The Board notes that the 
Court was not interpreting the provisions of 38 U.S.C.A. 
§ 105 or 38 C.F.R. § 3.301.

The Court has held in a long line of cases that death or 
disability due to willful misconduct is not incurred in the 
line of duty and cannot be service connected.  Forshey v. 
West, 12 Vet. App. 71 (1998); Myore v. Brown, 9 Vet. App. 498 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Chavarria 
v. Brown, 5 Vet. App. 468 (1993).

The provisions of 38 U.S.C.A. § 105(a) specifically provide 
that an injury or disease deemed to be due to willful 
misconduct or the abuse of drugs or alcohol will not be 
considered to have been incurred in line of duty.  

The provisions of 38 C.F.R. § 3.301(a) (1998), implementing 
38 U.S.C.A. § 3.105, provide that service connection is 
precluded for disability that is the direct result of willful 
misconduct.  The simple drinking of alcoholic beverages is 
not willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2) (1998).

Similarly, the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of 
willful misconduct.  38 C.F.R. § 3.301(c)(3) (1998).

The provisions of 38 C.F.R. § 3.301(d) specifically provide 
that a disease or injury incurred during active service will 
not be deemed to have been incurred in line of duty if such 
disease or injury was the result of drug or alcohol abuse.

The provisions of 38 C.F.R. § 3.301 preclude service 
connection for drug or alcohol abuse.  Disability resulting 
directly from drinking to enjoy the intoxicating effects of 
alcohol; or disability directly resulting from the taking of 
drugs to enjoy their effects is willful misconduct under the 
provisions of § 3.301 and cannot be service connected.  

In this case, the veteran has asserted that he abused alcohol 
and drugs to mitigate the pain resulting from his service 
connected disabilities.  Such drug and alcohol abuse would be 
for the purposes of enjoying the intoxicating effects of the 
alcohol and to enjoy or experience the effects of drugs.  As 
such, his alcohol and drug abuse would constitute willful 
misconduct whether meant to ameliorate his pain or not, under 
§ 3.301.  

Even assuming, for the sake of argument, that the abuse of 
drugs or alcohol to ameliorate pain from a service connected 
disability is service connectable, there is no competent 
evidence in this case linking the veteran's drug and alcohol 
abuse to service or to his service connected disabilities.  
Indeed, the competent evidence on this subject, is to the 
effect that the veteran's drug and alcohol abuse antedated 
service and the resultant service connected disabilities.  
Therefore, if § 3.301 did not preclude service connection, 
the claim would nonetheless have to be denied as not well 
grounded.

The Office of General Counsel of the VA has recently 
determined that OBRA 1990 preclusion of direct service 
connection applied to all benefits afforded through Title 38 
of C.F.R., but that it did not affect the award of benefits 
on the basis of secondary service connection for a substance 
abuse disability, with the exception of compensation.  Thus, 
the payment of certain benefits other than compensation, to 
include dependents' educational assistance, burial benefits, 
accrued benefits, surviving spouses' loan guaranty benefits, 
special allowances under 38 U.S.C.A. § 1312, and medical care 
under the VA Civilian Health and Medical Program, are not 
prohibited by the provisions of 38 U.S.C.A. § 105; 38 C.F.R. 
§§ 3.1(n), 3.301. See VAOPGPREC 2-98 (February 10, 1998); see 
also Barela v. West, 11Vet. App. 280 (1998).  The Board notes 
that the veteran is not claiming entitlement to these 
benefits.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law. Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"). Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra). 


ORDER

Entitlement to a compensable disability rating for service-
connected fracture of the right angle of the mandible is 
denied.

Entitlement to service connection for a right ankle disorder 
is denied

Entitlement to service connection for stress is denied.

Entitlement to service connection for drug and alcohol abuse 
is denied.


REMAND

The veteran asserted in September 1994 that he was totally 
disabled due solely to his right knee disability.  In 
November 1994, the veteran submitted an application for 
compensation based on unemployability.  In a rating decision 
dated in January 1995, the RO denied entitlement to a total 
rating for compensation based on individual unemployability.  
There is no indication in the claims folder that notice of 
this decision was sent to the veteran or his representative.  
At a hearing in June 1995, the veteran testified that his 
service connected right knee disability prevented him from 
maintaining gainful employment.  Assuming that the veteran 
did receive notice of the January 1995, rating decision, the 
hearing testimony could be read as expressing disagreement 
with the denial of a total rating for compensation.  In that 
case, the Board has jurisdiction of the claim, and is 
required to remand it for the issuance of a statement of the 
case.  38 U.S.C.A. § 7105; see Tablazon v. Brown, 8 Vet. App. 
359, 361 (1995) (the filing of a notice of disagreement 
initiates the appellate process)  see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, 12 Vet. App. 76 (1998).

The record also reflects that in September 1994, the 
veteran's attorney informed the RO that he represented the 
veteran with regard to a claim for Social Security disability 
benefits.  VA is obligated, as part of its duty to assist 
veteran's with the development of their claims, to seek 
copies of all records pertaining to claims for Social 
Security benefits.  Masors v. Derwinski, 2 Vet. App. 181, 187 
(1992).  These records could be relevant to the veteran's 
claim for an increased rating for his right knee disability.

Appellate review is initiated by a notice of disagreement and 
perfected by a substantive appeal filed after a statement of 
the case is furnished to the veteran.  See 38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  The notice 
of disagreement must be filed within one year from the date 
of mailing of the notice of the determination.  See 38 
U.S.C.A. § 7105(b)(1) (West 1991).  The substantive appeal 
must be filed within 60 days from the date the statement of 
the case is mailed, or within the remainder of the one year 
period from the date of mailing of the notice of 
determination, whichever occurs later.  See 38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) (1998).

In the absence of a properly perfected appeal, the Board is 
without jurisdiction to determine the merits of the case.  
See 38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 
at 555-556.  In addition, the Board has no jurisdiction over 
an untimely appeal where a request for extension of time has 
not been filed prior to the expiration of the time period.  
Rowell v. Principi, 4 Vet App 9 (1993).  The statute is not 
open to interpretation because the language is plain.  Jamias 
v. Derwinski, 2 Vet. App. 507, 508-509 (1992).  

The disability rating assigned to the veteran's right knee 
was reduced in a rating decision dated in February 1992 and 
mailed to the veteran on February 28, 1992.  The veteran's 
accredited representative submitted a notice of disagreement 
on the veteran's behalf in March 1992.  In September 1992 the 
veteran was provided a Statement of the Case.  A VA Form 9, 
Appeal to Board of Veterans' Appeals, was not received by the 
RO until April 3, 1993.

The veteran was informed in a letter dated in May 1993 that 
the RO's "letter of February 26, 1992 and September 4, 1992, 
had notified him that service connection for right knee 
condition was denied.  Service connection was denied because 
the disability of your right knee is not so severe to prevent 
you from all forms of gainful employment, therefore an 
evaluation in excess of your current evaluation is 
unwarranted....You had one year from the date of that letter to 
appeal or disagree with that decision.  The one-year period 
has expired and that decision has become final."

In February 1994 a Deferred Rating Decision records that the 
RO decided the May 1993 letter was in error and the veteran's 
appeal should be addressed on the merits.  The RO issued a 
supplemental statement of the case as to the propriety of the 
rating reduction in August 1994.  The veteran submitted a 
substantive appeal in response to the supplemental statement 
of the case, which was received in September 1994.  

If a claimant has not yet perfected an appeal and VA issues a 
supplemental statement of the case in response to evidence 
received within the one year period following the date of 
notification of the determination being appealed, the veteran 
has an additional 60 days from the date of the supplemental 
statement of the case in which to perfect his appeal.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 20.302 (1998); 
VAOPGCPREC 9-97 (1997).

In the instant case the supplemental statement of the case 
considered only evidence received after the expiration of the 
one-year appeal period.  The supplemental statement of the 
case did report some VA treatment records created prior to 
the expiration of the appeal period.  These records were 
constructively before the RO when they were created.  Dunn v. 
West, 11 Vet. App. 462 (1998).  However, those records were 
either considered in the original statement of the case or 
did not related to the veteran's right knee disability.  Thus 
it appears that the August 1994 supplemental statement of the 
case was not issued in response to evidence obtained during 
the appeal period, and could not serve to extend the period 
in which the veteran could perfect his appeal.

Because it would be a denial of due process for the Board to 
decide in the first instance whether the veteran had 
perfected a timely appeal as to the issue of entitlement to 
restoration, this veteran's claim must be remanded to the RO 
for initial adjudication of the issue of timeliness of the 
substantive appeal.  See Marsh v. West, 11 Vet. App. 468 
(1998) (Board is required to assess its jurisdiction, but 
must consider whether sua sponte adjudication of jurisdiction 
questions without affording an appellant the right to submit 
evidence and argument is prejudicial); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. §19.33 (1998).

In this case, communications received from the RO may have 
alerted the veteran to the possibility that his appeal was 
untimely, however, subsequent communications would have 
persuaded him that timeliness was not a consideration in his 
appeal.

Therefore, for the aforementioned reasons, the veteran's 
claim is remanded for the following:


1.  The RO should adjudicate the issue of 
whether a timely and otherwise valid 
substantive appeal has been submitted as 
to the issue of restoration of a 20 
percent disability rating for the right 
knee disorder.  The veteran should be 
duly notified and be given an appropriate 
time to respond.  

2.  If the veteran disagrees with an 
adverse decision regarding this issue, 
the veteran and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

4.  The RO should also issue a 
supplemental statement of the case as to 
the issue of entitlement to a total 
rating for compensation purposes based on 
individual unemployability.  

5.  If the veteran submits a timely 
substantive appeal in response to the 
supplemental statement of the case 
requested in the preceding paragraph, the 
RO should ensure that all necessary 
development has been completed to comply 
with VA's duty to assist him in the 
development of the claim for total rating 
for compensation purposes based on 
individual unemployability.  This 
development should include all necessary 
steps to obtain all records pertaining to 
the veteran's claim of entitlement to 
Social Security disability benefits, and 
the provision of appropriate examinations 
in order to obtain opinions as to the 
effect of the veteran's service-connected 
disabilities on his ability to maintain 
gainful employment.

Thereafter, if issues remain in an appellate status, the case 
should be returned to the Board for consideration of those 
issues for which a timely substantive appeal has been 
submitted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

